Notice of Non-Compliance

Election/Restrictions
Amended claims 1 and 35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In the Request for election, of 3/10/2020, Applicant was asked to elect from the following Groups and then a Species within the elected Group:
Groups
Group I, claim(s) 16-33 and 35, are drawn to methods of promoting (i.e. advancing or continuing) a postnatal growth trajectory or postnatal body development that is similar to the growth trajectory observed in beast-fed infants, as in claim 16; including: promoting a balanced growth trajectory in an infant, as in claim 27; and wherein the infant is at risk of having an adverse growth trajectory, as in claim 35.
Group II, claim(s) 34, are drawn to methods of preventing (i.e. stopping from happening) the risk of an unbalanced growth trajectory or body development in an infant, including: reducing (i.e. make less) the risk of an unbalanced growth trajectory in an infant, as in claim 34.
Species
Species of Group I, claim(s) 16-33 and 35
promoting (i.e. advancing or continuing) a postnatal growth trajectory that is similar to the growth trajectory observed in beast-fed infants, as in claim 16; including: promoting a balanced growth trajectory in an infant, as in claim 27; and wherein the infant is at risk of having an adverse growth trajectory, as in claim 35.
promoting (i.e. advancing or continuing) a postnatal body development in an infant that is similar to the body development observed in beast-fed infants, as in claim 16; including: promoting a balanced body development in an infant, as in claim 27; and wherein the infant is at risk of having an adverse body development, as in claim 35.

Species of Group II, claim 34: 
preventing (i.e. stopping from happening) the risk of an unbalanced growth trajectory in an infant, including: reducing (i.e. make less) the risk of an unbalanced growth trajectory in an infant, as in claim 34.
preventing (i.e. stopping from happening) the risk of unbalanced body development in an infant, including: reducing (i.e. make less) the risk of body development in an infant, as in claim 34.

In the Response to Election, of 5/11/2020, Applicant elected claims for examination to be toward the species of: promoting postnatal growth trajectory, without traverse.





Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16, 19-24, 35 and 37-40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793